Citation Nr: 1550996	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  04-40 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux.  

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease.  

3.  Entitlement to an initial disability rating in excess of 10 percent for right carpal tunnel syndrome (CTS).  

4.  Entitlement to an initial disability rating in excess of 10 percent for left CTS.  

5.  Entitlement to an effective date earlier than August 27, 2012 for the award of service connection for posttraumatic stress disorder (PTSD).  

6.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2004, December 2010, July 2012, and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln., Nebraska.  

In December 2007, the Board denied the claim for an increased initial rating for left knee degenerative joint disease.  The Veteran appealed the denial of the claim to the Court of Appeals for Veterans Claims (Court).  In August 2008, the Court granted a Joint Motion for Remand filed by the parties, which vacated and remanded the Board's December 2007 decision.  The appeal was returned to the Board and in March 2010 the claim for an increased initial rating for the left knee disability was remanded for additional development.  

The case returned to the Board in September 2011 along with claims for increased initial ratings for bilateral CTS, diabetes mellitus, cortical cataracts, and a claim to reopen service connection for PTSD.  The Board reopened the claim for service connection for PTSD and remanded the claim along with the other issues on appeal for further development.  

The claim for an initial increased rating for diabetes mellitus was remanded by the Board in September 2011 for the issuance of a statement of the case (SOC).  The Veteran was provided a SOC in March 2012, but did not respond with a substantive appeal.  The Veteran has not otherwise indicated intent to continue the appeal, and VA has not explicitly or implicitly waived the right to a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Therefore, the claim for an initial increased rating for diabetes mellitus is no longer in appellate consideration.  

In an April 2014 decision, the Board awarded a separate 10 percent disability rating for left knee instability, and denied claims for a TDIU, an earlier effective date for the award of service connection for PTSD, and increased ratings for left knee degenerative joint disease, right and left CTS, cortical cataracts of the bilateral eyes with loss of visual field and visual acuity, and PTSD.  The Veteran appealed the denial of the claims to the Court, which, by an April 2015 Memorandum Decision, vacated and remanded for additional development, that portion of the Board's decision which denied issues of increased ratings for left knee degenerative joint disease, right CTS, left CTS and an earlier effective date for the award of service connection for PTSD.  The case is again before the Board for compliance with the Court's memorandum decision instructions.  

This case was wholly process using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2015 Memorandum Decision, the Court vacated and remanded that portion of the Board's April 2014 decision which denied higher disability ratings for left knee degenerative joint disease, right CTS, left CTS and an effective date earlier than August 27, 2012 for the award of service connection for PTSD.  With regard the left knee degenerative joint disease, the Court found that the October 2011 VA examination was inadequate, as the medical examiner failed to note the functional effects of flare-ups when the examiner noted only "unknown causes of flares."  The Court concluded that the Board's failure to explain how this answer responded to the request to document the impact of flare-ups and why further clarification of the impact of flare-ups was not needed frustrated judicial review.  Therefore, a new VA examination is necessary to determine the severity of the Veteran's left knee degenerative joint disease, to include a specific discussion of the impact of flare-ups.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

The Court also pointed out that, subsequent to the October 2011 VA examination of the Veteran's right and left CTS, the Veteran continued to claim his condition worsened and that the Board failed to address this potentially materially favorable evidence.  Therefore, a new VA examination is necessary to determine the severity of the Veteran's right and left CTS.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

With respect to the Veteran's claim for an earlier effective date for the assignment of service connection for PTSD, the Court noted that the Board failed to address why a retrospective medical examination was not warranted for this issue.  The Court specifically found that, although the Veteran was not diagnosed with PTSD in medical records prior to the August 2012 VA examination, it seemed unlikely that he began to suffer from PTSD on the very date of his August 2012 VA examination, and thus, it was unclear why a retrospective medical examination was not warranted in this instance.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (noting that a retrospective medical opinion may be necessary).  In this case, a remand is necessary to obtain a VA retrospective medical examination and opinion in order to determine the date that the Veteran's PTSD disability first manifested based on the evidence of record.  See id.  

As for the claims for service connection for GERD and a TDIU, the Board observes that a timely notice of disagreement (NOD) was filed in May 2015 in response to a January 2015 rating decision.  Therefore, the appropriate disposition is to remand the claims for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially concerning his VA medical records which have not been associated with the record.  Documentation of all efforts to obtain these records should be included in the claims file.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination of the left knee.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of the Veteran's left knee disability should consist of all necessary testing.  X-ray reports should be obtained.

The examiner is asked to comment on the degree of severity of the Veteran's left knee disability and the effects on his employment and activities of daily living.  

The examiner should also specifically comment on the following:  

(a).  Note the ranges of motion for the left knee, including any limitation of flexion and extension.  

(b).  Discuss the range of motion for the left knee after repetitive motion and whether such caused additional limitation of motion in degrees of flexion or extension or other limitation of function (i.e. fatigue, weakness, incoordination, etc.).

(c).  Whether the Veteran's left knee disability is productive of recurrent subluxation or lateral instability.  In so finding, please specify the stability testing used in making such determinations (i.e. anterior and posterior drawer, Lachman's or McMurray's tests).  

If instability or subluxation is present, specify whether such is slight, moderate or severe.  

(d)  Whether the Veteran's left knee disability is productive of ankylosis or limitation of range of motion that is akin to ankylosis (including during periods of flare-up).

(e).  Please document the functional impact of flare-ups of the left knee.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

3.  Upon receipt of all additional records, schedule the Veteran for a VA examination of his bilateral carpal tunnel syndrome (CTS).  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of the Veteran's bilateral CTS should consist of all necessary testing.  

The examiner is asked to comment on the degree of severity of the Veteran's bilateral CTS (evaluate the severity of the left and right CTS individually) and the effects on his employment and activities of daily living from both the right CTS and the left CTS.  

The examiner should also specifically comment on the following:  

(a).  Whether the Veteran's right CTS is productive of mild, moderate or severe incomplete paralysis or complete paralysis of the median nerve.  

(b)  Whether the Veteran's left CTS is productive of mild, moderate or severe incomplete paralysis or complete paralysis of the median nerve.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

4.  Upon receipt of all additional records, schedule the Veteran for a VA examination of his PTSD.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of the Veteran's PTSD should consist of all necessary testing.  

The examiner is asked to comment on the degree of severity of the Veteran's PTSD and the effects on his employment and activities of daily living.  

The examiner should also specifically comment on the following:  

(a).  Whether the Veteran's PTSD began prior to the August 2012 VA examination.  Please provide a retrospective medical opinion, based on a review of the medical evidence of record, as to when it is likely that Veteran's PTSD may have initially manifested.  

Please note:  Although the Veteran was not diagnosed with PTSD in medical records prior to the August 2012 VA examination, it seems unlikely that he began to suffer from PTSD on the very date of his August 2012 VA examination.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

5.  Provide the Veteran and his representative, a statement of the case (SOC) addressing his claims for service connection for GERD and entitlement to a TDIU.  Only if the Veteran perfects an appeal on these issues should the claims be returned to the Board for further appellate consideration.

6.  Ensure the examiners' opinions are responsive to the determinative issues of severity of the left knee and bilateral carpal tunnel syndrome and the onset of his PTSD in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

7.  Then readjudicate these claims in light of this and all other additional evidence.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



